DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 35, 39-41, 45-47 and 51 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tenny et al. (US Publication 2019/0098495 A1).
In regards to claims 1, 40 and 46, Tenny et al. (US Publication 2019/0098495 A1) teaches, A wireless communication method, comprising: receiving, by a base station from a core network, a user plane security policy for a packet data unit (PDU) session; determining, by the base station for the PDU session, one or more decisions of: (1) an integrity protection activation or deactivation (see paragraph 46, see figure 2; eNB 207 sends a SecurityModeCommand message to UE 205 (event 223) to activate security at UE 205. The SecurityModeCommand message activates security, e.g., ciphering or integrity checking; see paragraph 48; Data integrity, at least, will be enabled or disabled on a per PDU session basis), and (2) an encryption activation or deactivation (see paragraph 48; it is also considered to have data encryption enabled or disabled on a per PDU session basis), wherein the determining is performed based on the user plane security policy (see paragraph 53, see figure 3; The SecurityModeCommand message includes information derived from the UE context. The information derived from the UE context includes at least security algorithms to be used on the SRBs. The SecurityModeCommand message may also comprise an instruction to derive the keys. According to an embodiment, the SecurityModeCommand message does not start security for DRBs. UE 307 derives security keys, such as control plane (CP) or user plane (UP) protection keys (block 327) ); transmitting, by the base station to the core network, a notification that includes the one or more decisions for the PDU session (see figure 3, see step 335; New PDU session setup and security settings) the , changing, by the base station, for the PDU session, one or more of: (1) the integrity protection activation or deactivation, and (2) the encryption activation or deactivation; and transmitting, by the base station to the core network, another notification that includes one or more updated decisions related to the changed activation or deactivation by the base station (see paragraph 55; all DRBs of the PDU session may use the same algorithms and have the same settings for integrity on or off and ciphering on or off. AMF 309 sends a PDU session modify command with security parameters to access node 307 (event 339). The PDU session setup command may include security parameters for the one or more additional DRBs. The security parameters for the one or more additional DRBs are forwarded to UE 305 in a RRC message. Access node 307 sends a connection configuration message, such as a RRCConnectionReconfiguration message, to UE 305 (event 341). The connection configuration message may include security parameters for the one or more DRBs. The security parameters may include integrity on or off (e.g., an integrity indicator, information, or flag), ciphering on or off (e.g., a ciphering indicator, information, or flag), radio bearer specific algorithms, bearer specific key information, and so forth).
In regards to claims 35, 41 and 47, Tenny teaches, wherein the notification includes an identifier for the PDU session (see paragraph 56; According to an example embodiment, information, such as a PDU session identifier, is provided to the UE in order to protect secure information;), wherein the identifier is associated with the one or more decisions for the PDU session (see paragraph 56; the PDU session-specific information, such as the PDU session identifier, is used as a key index by the UE).
In regards to claims 39, 45 and 51, Tenny teaches, wherein the user plane security policy is configured to at least one of: required, not-needed, or preferred (see paragraph 58; The SecurityModeCommand message triggers key derivation and initiates security on SRBs associated with the UE, for example; see paragraph 61; The SecurityModeCommand message triggers key derivation and initiates security on SRBs associated with the UE; here, the requirement for the security policy is implied since the command triggers the key derivation and initiates security on SRBs associated with the UE).



Related Prior Art
Prior art Li et al. (US Publication 2020/0351740 A1) teaches, when a UE moves to new CN area, a TAU is triggered and the UE NAS send TAU with integrity protection (see paragraph 31).  Figure 6 teaches the new core network node sends a forward reallocation response 609 to the source core network node. After this, a PDU session modify process may occur between the new core network node and the SMF (see paragraph 50).
Response to Arguments
Applicant’s arguments filed 4/4/2022 with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466